 1

 2

 3

 4

 5
                                                         JS-6
 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DARNELL DESHON HOUSTON,              Case No. 2:19-cv-00744-AG (AFM)
12
                         Petitioner,
            v.                             JUDGMENT
13

14   DEBBIE ASUNCION, Warden,
15
                         Respondent.
16

17         This matter came before the Court on the Petition of DARNELL DESHON
18   HOUSTON, for a writ of habeas corpus.      Having reviewed the Petition and
19   supporting papers, and having accepted the findings and recommendation of the
20   United States Magistrate Judge,
21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
22   is dismissed with prejudice.
23

24   DATED: November 11, 2019
25

26
                                        ___________________________________
                                              ANDREW J. GUILFORD
27                                       UNITED STATES DISTRICT JUDGE
28
